


Exhibit 10.2


AMENDMENT NO. 2 TO AIRCRAFT LEASE AGREEMENT


This AMENDMENT NO. 2 TO AIRCRAFT LEASE AGREEMENT (“Amendment No. 2”) dated as of
June 29, 2011, is by and between Wendy's/Arby's Group, Inc., a Delaware
corporation with its principal place of business at 1155 Perimeter Center West,
Atlanta, Georgia 30338 (“Lessor”) and TASCO, LLC, a Delaware limited liability
company with its principal place of business at 280 Park Avenue, New York, New
York 10017-1216 (“Lessee”).
WHEREAS, Lessor and Lessee entered into that certain Aircraft Lease Agreement
dated June10, 2009, as amended by Amendment No. 1 thereto dated June 24, 2010
(as so amended, the “Lease”), for the lease of a Gulfstream Aerospace G-IVSP
aircraft bearing U.S. Registration Number N394TR and manufacturer's serial
number 1252 and the two (2) Rolls Royce model Tay 611-8 engines installed
thereon, bearing manufacturer's serial numbers 16623 and 16624, respectively,
and all parts, instruments, avionics, attachments and appurtenances installed
thereon or attached thereto (the “Aircraft”);
WHEREAS, the Lease for the Aircraft currently expires on June 30, 2011;
WHEREAS, Lessor and Lessee wish to renew the Lease for an additional
twelve-month period and to modify the Rent payable under the Lease during such
renewal period.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:


Section 1:    AMENDMENT TO LEASE
1.1    Extension of Term. Lessor and Lessee agree to amend Section 2.1 of the
Lease by deleting “June 30, 2011” and inserting in lieu thereof “June 30, 2012”.
1.2    Rent Modification. Lessor and Lessee agree to amend Section 3.1 of the
Lease, effective as of July 1, 2011, by deleting “US$10,000” and inserting in
lieu thereof “US$12,500”.


Section 2:    REPRESENTATION AND WARRANTY OF LESSEE
2.1    No Defaults. Lessee hereby represents and warrants that as of the date
hereof no default by Lessee has occurred or is continuing under the Lease.



1

--------------------------------------------------------------------------------




Section 3:    EFFECTIVENESS OF LEASE
3.1    Continuing Effect. Except as otherwise expressly amended by this
Amendment No. 2, all other terms and conditions of the Lease shall remain in
full force and effect as the legal, valid and binding rights and obligations of
Lessor and Lessee.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed by their duly authorized officers as of the day and year first
above written.


WENDY'S/ARBY'S GROUP, INC.
 
TASCO, LLC
 
 
 
By: /s/ Nils H. Okeson
 
By: /s/ Peter W. May
Name: Nils H. Okeson
 
Name: Peter W. May
Title: SVP, General Counsel & Secretary
 
Title: President





Trian Fund Management, L.P. (“Trian”) absolutely and unconditionally guarantees
to Wendy's/Arby's Group, Inc. (the “Lessor”) the performance and observance of
any and all of the obligations of TASCO, LLC (the “Lessee”) under the foregoing
Amendment No. 2, including but not limited to the payment in full of all amounts
due from Lessee to Lessor under the Lease, as amended. This Guarantee
constitutes the direct, general and unconditional obligation of Trian, is
irrevocable and with respect to the obligations of Lessee involving payment of
amounts due to Lessor is a guarantee of payment and not of collection.




TRIAN FUND MANAGEMENT, L.P.
 
By: /s/ Peter W. May
Name: Peter W. May
Title: Member of its General Partner



                

2